DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Michael T. Konczal on 3/23/2022.
This application has been amended as follows:
IN THE CLAIMS
Cancel claim(s) 1 – 45.
Replace the following claims listed as follows.

CLAIM 46:

establishing a first secure channel directly communicated between the first electronic device and a service server; 
sending, over the secure channel in a trusted execution environment (TEE), an authorization credential immigration request to the service server; 
receiving, over the secure channel in the TEE, first user input indicating a first authorization verification code, wherein the first authorization verification code relates to a second authorization verification code displayed on a second electronic device, and wherein the second electronic device is a device from which an authorization credential is to be revoked via a second secure channel directly communicated between the service server and the second electronic device; 
sending, over the secure channel in the TEE, to the service server, the first authorization verification code to prompt the service server to perform first authorization authentication and to delete a first mapping relationship between a device identifier of the second electronic device and an authorization credential of the trusted application after determining that first authorization authentication succeeds and to set up a second mapping relationship between the first electronic device and the authorization credential of the trusted application; and 2Atty. Docket: 4657-85500 (85291217US04) 
receiving, over the secure channel in the TEE, the authorization credential of the trusted application from the service server. 

CLAIM 47: (moved down from the end of claim 46)
(Previously Presented) The method of claim 46, wherein the first authorization verification code is the same as the second authorization verification code.

CLAIM 54:
A first electronic device for an authorization credential migration, comprising: 
a secure element (SE) comprising a trusted application; 
a memory storing executable instructions; and 
a processor device coupled to the SE and the memory, wherein the processor device is configured to execute the instructions and cause the first electronic device to: 
establish a first secure channel directly communicated between the first electronic device and a service server; 
send, over the secure channel in a trusted execution environment (TEE), an authorization credential immigration request to the service server; 
via a second secure channel between the service server and the second electronic device; 4Atty. Docket: 4657-85500 (85291217US04) 
send send, over the secure channel in the TEE, the first authorization verification code to the service server to prompt the service server to perform first authorization authentication and to delete a first mapping relationship between a device identifier of the second electronic device and an authorization credential of the trusted application after determining that first authorization authentication succeeds and to set up a second mapping relationship between the first electronic device and the authorization credential of the trusted application; and 
receive, over the secure channel in the TEE, the authorization credential of the trusted application from the service server.

CLAIM 62:
A method, implemented by a service server, for immigrating an authorization credential of a trusted application into a first electronic device, wherein the first electronic device comprises a secure element (SE), wherein the trusted application is installed in the SE, and wherein the method comprises:
establishing a first secure channel directly communicated between the service server and the first electronic device; 6Atty. Docket: 4657-85500 (85291217US04) 
receiving, over the first secure channel in a trusted execution environment (TEE), an authorization credential immigration request from the first electronic device; 
establishing a second secure channel directly communicated between the service server and a second electronic device; 
receiving, over [[a]] the first secure channel, an authorization credential revocation request from the second electronic device, wherein the second electronic device is a device from which an authorization credential is to be revoked via the second secure channel; 
generating a second authorization verification code; 
sending, over [[a]] the second secure channel, the second authorization verification code to the second electronic device; 
receiving, over [[a]] the first secure channel, a first authorization verification code from the first electronic device, wherein the first authorization verification code relates to the second authorization verification code; 

subsequently setting up a second mapping relationship between a device identifier of the first electronic device and an authorization credential of the trusted application; and 
sending, over [[a]] the first secure channel, the authorization credential of the trusted application to the first electronic device.


Allow Subject Matter

Claims 46 – 65 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 46, 54 & 62 (& associated dependent claims).
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s claim amendments and arguments filed on 2/14/2022 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2295 - 2022)